Name: 2004/368/EC: Council Decision of 30 March 2004 concerning the provisional application of the Agreement on the participation of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Hungary, the Republic of Latvia, the Republic of Lithuania, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic in the European Economic Area and the provisional application of four related agreements
 Type: Decision
 Subject Matter: European construction
 Date Published: 2004-04-29

 Avis juridique important|32004D03682004/368/EC: Council Decision of 30 March 2004 concerning the provisional application of the Agreement on the participation of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Hungary, the Republic of Latvia, the Republic of Lithuania, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic in the European Economic Area and the provisional application of four related agreements Official Journal L 130 , 29/04/2004 P. 0001 - 0002Council Decisionof 30 March 2004concerning the provisional application of the Agreement on the participation of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Hungary, the Republic of Latvia, the Republic of Lithuania, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic in the European Economic Area and the provisional application of four related agreements(2004/368/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community and in particular Article 310, in conjunction with the first paragraph of Article 300(2) thereof,Having regard to the proposal from the Commission,Whereas:(1) Article 128 of the Agreement on the European Economic Area ("EEA Agreement") stipulates that any European State becoming a member of the Community shall apply to become a Party to the EEA Agreement, and that the terms and conditions for such participation shall be subject to an agreement between the contracting parties and the applicant State.(2) Following the successful conclusion of the EU enlargement negotiations, the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Hungary, the Republic of Latvia, the Republic of Lithuania, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic ("Acceding States") submitted applications to become parties to the EEA Agreement to which the Community and its Member States are Contracting Parties.(3) On the basis of the authorisation given to the Commission on 9 December 2002, the EEA enlargement negotiations were concluded on 3 July 2003 and an agreement between Iceland, Liechtenstein, Norway ("EEA EFTA States"), the Community, its Member States and the Acceding States on the participation of the Acceding States in the EEA ("EEA Enlargement Agreement"), together with four related agreements, was signed by the Contracting Parties on 14 October 2003.(4) The EU Accession Treaty is to enter into force on 1 May 2004, on which date the Acceding States will become fully integrated into the internal market.(5) The EEA Agreement extends the internal market to the EEA EFTA States and, pending the completion of the procedures required to bring the EEA Enlargement Agreement into force, it is necessary to provide for the provisional application from 1 May 2004 of the EEA Enlargement Agreement and the four related agreements in order to maintain the good functioning of the internal market within the EEA.(6) The Agreements on provisional application should therefore be approved,HAS DECIDED AS FOLLOWS:Article 1The Agreements in the form of an Exchange of Letters between the Community and each of the EEA EFTA States concerning the provisional application as from 1 May 2004 of the EEA Enlargement Agreement and four related agreements are hereby approved on behalf of the Community.The texts of the Agreements in the form of an Exchange of Letters are attached to this Decision.Article 2The President of the Council is authorised to designate the person(s) authorised to sign the Agreements in the form of an Exchange of Letters in order to bind the Community.Article 3This Decision shall be published in the Official Journal of the European Union.Done at Brussels, 30 March 2004.For the CouncilThe PresidentM. McDowell